PELHAM, J.
It was not a ground to quash the venire that the name of “Sam C. Bolding” appeared as “J. Sam Bolding” on the venire and on the list served on the defendant. A mistake in the name of the juror is not sufficient cause to quash the venire. — Acts 1909, § 32, p. 320; Longmire v. State, 130 Ala. 66, 30 South. 413. The juror Sam C. Bolding received the subpoena, and appeared and. was shown to be the person intended for service as a juror who was drawn and put upon the venire as “J. Sam Bolding.” The initials “J” or “C” appearing either before or after “Sam,” the name distinguishing the juror, would not render the venire subject to being quashed under the facts in this case, nor would the defendant be prejudiced on account of the name appearing thus on the list from which he was required to strike.
The jurors challenged for cause by the state, who upon their voir dire examination by the court stated that they would convict on circumstantial evidence but would not impose capital punishment on such evidence, *26were disqualified under tire statute, and tlie court was not in error in allowing the challenge for cause.— Parker v. State, 7 Ala. App. 9, 60 South. 995; Jackson v. State, 74 Ala. 26; Griffin v. State, 90 Ala. 596, 8 South. 670.
There were inferences that could he drawn from the evidence upon which the jury was authorized to find a verdict of guilty of murder in the second degree (the verdict returned by the jury), and the court correctly refused the general charge requested by the defendant.
Each of the other charges (numbered by us in the margin 2 and 3) is faulty in referring a question of law to the jury, in that they submit to the jury a finding on self-defense without defining the constituent elements of self-defense. — Powell v. State, 5 Ala. App. 75, 59 South. 530.
We find no error in the record, and the judgment of conviction will be affirmed.
Affirmed.